I do not believe that appellant should, under the peculiar facts of this case, be held to have been negligent either in making the exchange of bonds or in failing later to dispose of the second investment.
I do not think that parents having in their possession small amounts of money which they themselves from time to time have given to their children should be held to the strict obligations required by the law with reference to investments made by guardians. Furthermore, the difference in value between the two investments in *Page 298 
this case was originally so slight that it should not be said that it was negligence to exchange the one for the other.
I also think it unreasonable to require a person, situated as the appellant in this case was, to watch the daily market quotations in order to see whether the value of a security purchased is rising or falling. Everyone is familiar with the drastic declines in all investment securities between 1929 and 1932, the period in which the value of the investment in this case shrunk. A similar situation, though possibly to a lesser extent, obtains even now with reference to the value of securities. But if everyone holding stock or bonds at the present time were to attempt to get rid of them merely because there had been a drop in values, few securities would be held for investment. And if everyone were bent on selling, who would there be to buy? After the results of a financial crisis have been demonstrated, it is quite easy to see what one should, or might, have profitably done, but it is quite a different thing to know what to do at the moment that an emergency arises or to forecast the length of a period of depression.
I dissent. *Page 299